The opinion of the court was delivered by
Royce J.
The only question presented by the report is, whether upon the facts found by the referee the defendant is estopped from claiming to what is called the Paine line, as the dividing line between lot 28 in the first range and lot 28 in the second range.
The facts found by the referee bring this case clearly within the rule laid down in Hicks v. Cram, 17 Vt. 449, that “if one man has made a representation which he expects another may or will act upon, and the other does in fact act upon it, he is estopped to deny the truth of the representation.” That rule has been recognized as the settled law of the subject in all the cases in this State cited by counsels ; and the facts in this case are so analogous to those in Spiller v. Scribner, 36 Vt. 245, and Halloran v. Whitcomb, 43 Vt. 306, that the court could not refuse to apply it here without virtually reversing the decisions in these cases.
Judgment affirmed.